Citation Nr: 1634747	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Chicago, Illinois, respectively.  The Veteran's claims file is in the jurisdiction of the Chicago RO.

In October 2006, the Board remanded the matters of service connection for hepatitis C and hypertension.  In an October 2008 decision, the Board denied the service connection claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial and remanded the case back to the Board pursuant to an October 2012 Joint Motion for Remand (JMR) and Order.  The Board remanded the two service connection claims and entitlement to TDIU for further development in April 2013, November 2013, March 2014, and January 2015.  In September 2015, the Board granted service connection for hypertension, and remanded service connection for hepatitis C and TDIU.


FINDINGS OF FACT

1. The Veteran's current hepatitis C was not manifested in service and is not shown to be related to service.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes that he is unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities, including posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1. Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to entitlement to TDIU, given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.

The notice requirements have been met with regard to the claim for service connection for hepatitis C.  Numerous letters notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Veteran was provided several VA examinations in connection with his claim for service connection for hepatitis.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  The Board finds that the March 2016 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection for Hepatitis C

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's medical records show that he has diagnoses of hepatitis C.  A current disability is therefore established.  To establish service connection, the evidence must still show that the disability is related to service, or any incident of service.

The Veteran's STRs do not reflect treatment for hepatitis C.

On November 2007 VA examination, the examiner noted the Veteran was first diagnosed with a positive hepatitis C antibody test on screening bloodwork in 2000.  He has had normal liver transaminases and ultrasounds since then, did not require liver biopsy or interferon therapy, and has been asymptomatic.  The Veteran reported his doctors stated he had to avoid high-risk behavior, such as use of alcohol and drugs.  He reported hepatitis risk factors of heterosexual intercourse and a left forearm tattoo.  He denied blood transfusion and use of illicit drugs, and stated his only surgery was a hydrocele repair.  The examiner noted that the Veteran was discharged from the military in 1968 and was not diagnosed with hepatitis C until 2000.  The examiner opined that it was not at least as likely as not that hepatitis C was related to active service since there were no documented hepatitis risk factors in his claims file, and the Veteran could have contacted hepatitis C at any time during his lifetime.

On July 2013 VA examination, the examiner noted the Veteran denied use of needles, intranasal cocaine use, or blood transfusions.  He had one small tattoo on his left forearm and admitted to unprotected sex while he was both in and out of service.  The examiner noted that alcohol did not play a role in the production of hepatitis C, and that it was more likely that he contracted hepatitis C from repetitive unprotected sex rather than a single small tattoo.  The examiner further stated the 25-year interval between active duty and diagnosis of hepatitis C made it less likely than not that his hepatitis C was related to active military service.

On November 2013 VA examination, the examiner stated it was not at least as likely as not that hepatitis C had its clinical onset during service or is otherwise related to service.  The examiner's rationale was the same as from the prior two VA examination reports.

On May 2014 VA examination, the examiner noted the Veteran did not have signs or symptoms attributable to chronic or infectious liver diseases.  The examiner noted the Veteran had high risk sexual activity and other direct percutaneous exposure to blood in the form of a tattoo he received on his left forearm in 1966 while in Vietnam.  The examiner opined that it was less likely than not that hepatitis C was incurred in service.  He noted that if hepatitis C was incurred in service, it was silent for 32 years (until the diagnosis in 2000), which was clinically unlikely.  The examiner noted that sexual exposure was more after service than before service and continued until his hepatitis C diagnosis.

In February 2015, a VA examiner confirmed that the examiners who provided the November 2013 and May 2014 medical opinions were specialists in liver disorders and infectious diseases.

On March 2016 VA examination, an examiner noted it was less likely than not that hepatitis C had its onset during service or was related to service, to include Agent Orange exposure and known risk factors during service such as getting a tattoo, unprotected sex, or contact with human blood.  The VA examiner, a liver disorders specialist, noted there was no laboratory evidence of hepatitis C during service, and that Agent Orange exposure was not known to cause hepatitis C.  The examiner further stated that getting a tattoo, having unprotected sex, and being exposed to blood during service could cause hepatitis C, but that they still would not lead to a probability greater than 50 percent that hepatitis had its onset during service or was related to service.

The Board finds that the evidence of record does not support a finding of service connection for hepatitis C.

The Board finds the VA examiners' opinions, in particular the most recent March 2016 opinion, to be the most probative evidence of record regarding the relationship between the Veteran's current hepatitis C and service.  The examiners expressed familiarity with the record and provided clear explanations of rationales.  The examiners outlined the Veteran's medical history and found it less likely than not that the Veteran's hepatitis C was related to service.  The opinions, especially the March 2016 opinion, are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the providers' expertise or the rationales given.

The Board has also considered the statements from the Veteran attributing his hepatitis C to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current hepatitis C.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hepatitis C.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

The Veteran contends that he is unable to be employed because of his service-connected disabilities, principally his PTSD.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

At the time the Veteran filed his application for TDIU, he was service connected for PTSD, evaluated as 50 percent disabling; painful scars on back associated with chloracne and acne with epidermal cysts, evaluated as 30 percent disabling; chloracne and acne with epidermal cysts, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hydrocele, evaluated as 0 percent disabling; and hypertension associated with PTSD, evaluated as 0 percent disabling.  Thus, he had a combined disability rating of 70 percent at the time he filed his application for TDIU.  The Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) at all times during the appeal period.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

In a letter dated August 2011, the Veteran's VA attending psychiatrist and licensed clinical social worker noted that the Veteran had intrusive memories, nightmares, generalized anxiety, irritability ,problems with concentration and startle response, emotional instability, a sense of inadequacy, and absent interpersonal skills.  They opined that due to these symptoms, the Veteran was unable to engage in substantially gainful employment.

On July 2013 VA PTSD examination, the examiner noted that while symptoms of PTSD would make it difficult for the Veteran to work in a traditional, full-time position, they would not render him incapable of all, or even most, employment.  The examiner noted he believed the Veteran could perform sedentary desk work.

On November 2013 VA examination, the examiner noted that the Veteran had two years of college education, past employment, and that he conducted part-time tutoring from 1991 to 1996.  She opined that the Veteran could perform sedentary desk-type work due to his good education, work history through 1996, and July 2013 Global Assessment of Functioning (GAF) score for his PTSD.

In a letter dated July 2015, the Veteran's VA attending psychiatrist noted that the Veteran took psychotropic medication and attended group therapy, and that he was unemployable due to his PTSD.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Most notably, his treating psychiatric professionals opined that his PTSD symptoms rendered him unemployable.  The Board finds these opinions highly probative as the medical professionals regularly interact with and treat the Veteran.

Considering the severity of his service-connected PTSD, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities, to include PTSD.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


